DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 11, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alers et al (USPN 7,994,640).
Regarding claim 1, Alers et al disclose a method of selectively depositing a film on a substrate surface including a metal surface 203 and a dielectric surface 201, the method comprising:
depositing a block I molecule 207 on the metal surface, the block I molecule comprising one or more of an alkyne and an alkene [see Fig. 2B; see also col. 12, lines 22-25]; and
reacting the block I molecule with a block II molecule 213 to form a passivation layer on the metal surface, the block II molecule comprising one or more of an azide and a thiol [see Fig. 2D; see also col. 12, line 64 to col. 13, line 4].
Regarding claim 2, Alers et al disclose the method of claim 1, furthermore wherein the alkyne and the alkene independently comprise a headgroup selected from the group consisting of a pyrrole group, an amine group, an acetylacetone group, an alkyl hydrazide group, a cyclic hydrazide group, a phosphonate group, a heterocyclic group, a phosphonic acid group, a phosphonic ester group, a pyrrolidine group, a pyrazole group, an imidazole group, a furan group, a biimidazole group, a thiophene group, a thiazole group, a thiadiazole group, a pyridine group, a pyridazine group, a pyrimidine group, a quinoxaline group, an indazole group, a thiazine group, a phosphinine group, a phosphinoline group, and a phosphole group, the headgroup attached to a hydrocarbon chain n lengths long [see col. 12, lines 13-25].
Regarding claims 4 and 5, Alers et al disclose the method of claim 1, furthermore wherein depositing the film includes a vapor phase or solvent phase reaction [see col. 13, lines 5-22].
Regarding claim 6, Alers et al disclose the method of claim 2, furthermore wherein n is an integer from 2 to 50 [see col. 12, lines 22-25].
Regarding claim 11, Alers et al disclose the method of claim 1, furthermore wherein reacting comprises photo-initiating a reaction between the block I molecule and the block II molecule [see col. 3, lines 35-39]. 
Regarding claim 14, Alers et al disclose the method of claim 1, furthermore wherein the method is performed in a substrate processing chamber [see col. 4, lines 6-17].
Regarding claim 15, Alers et al disclose the method of claim 1, furthermore comprising depositing a dielectric film 217 on the dielectric surface [see Fig. 2G].
Regarding claim 20, Alers et al disclose a non-transitory computer readable medium including instructions, that, when executed by a controller of a processing chamber [see col. 14, lines 30-43], cause the processing chamber to perform operations of:
deposit a block I molecule 207 on a metal surface 203, the block I molecule comprising one or more of an alkene and an alkyne [see Fig. 2B; see also col. 12, lines 22-25]; and
react the block I molecule with a block II molecule 213 to form a passivation layer on the metal surface, the block II molecule comprising one or more of an azide and a thiol [see Fig. 2D; see also col. 12, line 64 to col. 13, line 4].

Allowable Subject Matter
Claims 3, 7-10, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claim 3, and claim 7 that depends therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the azide and the thiol independently comprise a tail group selected from the group consisting of an alicyclic hydrocarbon chain, a branched hydrocarbon chain, a polyaryl hydrocarbon chain, and a polyester chain, the tail group attached to hydrocarbon chain m lengths long; regarding dependent claim 8, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the block I molecule and the block II molecule are thermally reacted at a temperature in a range of from 10ºC to 200ºC; regarding dependent claim 9, and claim 10 which depends therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the block II molecule is selected from one or more of

    PNG
    media_image1.png
    110
    427
    media_image1.png
    Greyscale
; and regarding dependent claim 12, and claim 13 which depends therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, further comprising using a catalyst.
Claims 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 16 and claims 17-19 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the azide and the thiol independently comprise a tail group selected from the group consisting of an alicyclic hydrocarbon chain, a branched hydrocarbon chain, a polyaryl hydrocarbon chain, and a polyester chain, the tail group attached to hydrocarbon chain m lengths long.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899